COURT OF APPEALS
                       SECOND DISTRICT OF TEXAS
                                  FORT WORTH

                            NO. 02-14-00252-CV


FRANK JARVIS                                                     APPELLANT

                                        V.

CHERYL ANN JACKSON                                                APPELLEE


                                    ------------

          FROM THE 158TH DISTRICT COURT OF DENTON COUNTY
                    TRIAL COURT NO. 2010-20661-158

                                   ------------

             MEMORANDUM OPINION 1 AND JUDGMENT
                                   ------------

      On September 3, 2014, we notified Appellant that the $195 filing fee had

not been paid. See Tex. R. App. P. 42.3(c), 44.3. We stated that we would

dismiss this appeal unless the $195 filing fee was paid by September 15, 2014.

As of the date of this memorandum opinion, Appellant has not paid the $195

filing fee. See Tex. R. App. P. 5, 12.1(b). Because Appellant failed to comply

      1
      See Tex. R. App. P. 47.4.
with a requirement of the rules of appellate procedure and the Texas Supreme

Court’s order of August 16, 2013, 2 we dismiss the appeal. See Tex. R. App. P.

42.3(c), 43.2(f). Costs are taxed against Appellant, for which let execution issue.

See Tex. R. App. P. 43.4.



                                                   PER CURIAM

PANEL: GABRIEL, J.; LIVINGSTON, C.J.; and DAUPHINOT, J.

DELIVERED: October 2, 2014




      2
        See Supreme Court of Tex., Fees Charged in the Supreme Court, in Civil
Cases in the Courts of Appeals, and Before the Judicial Panel on Multi-district
Litigation, Misc. Docket No. 13-9127 (Aug. 16, 2013) (listing fees in courts of
appeals).


                                    2